     Case 2:19-cv-01338-WBS-KJN Document 130 Filed 10/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEENAN WILKINS, aka NERRAH                       No. 2:19-cv-1338 WBS KJN P
     BROWN,
12
                        Plaintiff,
13                                                    ORDER
            v.
14
     DR. CHRISTINE S. BARBER, et al.,
15
                        Defendants.
16

17          Plaintiff moves the court to reconsider its Order of August 6, 2020, dismissing plaintiff’s

18   claim against defendant Le (ECF No. 113), and objects to the Magistrate Judge’s Order of

19   September 11, 2020 with regard to the sealing of plaintiff’s medical records. (ECF No. 123.)

20   The court has read and considered both requests and in the exercise of its discretion declines to

21   change or modify its previous order or to overturn the decision of the Magistrate Judge with

22   regard to plaintiff’s medical records.

23          IT IS THEREFORE ORDERED that plaintiff’s motion for reconsideration (ECF No. 113)

24   is hereby DENIED, and plaintiff’s objection to the Magistrate Judge’s Order (ECF No. 123) is

25   hereby OVERRULED.

26   Dated: October 22, 2020

27

28
                                                      1
